UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35221 State Investors Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Louisiana 27-5301129 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1041 Veterans BoulevardMetairie, Louisiana (Address of Principal Executive Offices) (Zip Code) (504) 832-9400 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated fileroAccelerated filer o Non-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of August 10, 2011, 2,909,500 shares of the Registrant’s common stock were issued and outstanding. STATE-INVESTORS BANK Form 10-Q Table of Contents Page PART I - FINANCIAL INFORMATION Item 1 -Financial Statements 1 Item 2 -Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 -Quantitative and Qualitative Disclosures About Market Risk 32 Item 4 -Controls and Procedures 32 PART II - OTHER INFORMATION Item 1 -Legal Proceedings 33 Item 1A -Risk Factors 33 Item 2 -Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 -Defaults Upon Senior Securities 33 Item 4 -(Removed and Reserved) 33 Item 5 -Other Information 33 Item 6 -Exhibits 34 Signatures 35 PART I ITEM 1. FINANCIAL STATEMENTS State Investors Bancorp, Inc., a Louisiana corporation, was formed in connection with the conversion of State-Investors Bank (the "Bank"), from the mutual to the stock form of organization. On July 6, 2011, State-Investors Bank completed its conversion from a federally chartered mutual savings bank to a federally chartered stock savings bank concurrent with the State Investors Bancorp stock offering. Upon completion of the conversion and the offering, all of State-Investors Bank's stock is owned by State Investors Bancorp, and all of State Investors Bancorp's stock is, in turn, owned by the public. In connection with the conversion and offering, the Company sold 2,909,500 shares of its common stock, raising $29,095,000 of gross proceeds and contributed approximately 50% of the net proceeds as equity capital to the Bank, which is not recognized in the financial statements included in this Form 10-Q because the conversion and offering was not completed until after June 30, 2011. The balance of the proceeds was retained by State Investors Bancorp for future capital needs. At June 30, 2011, the registrant was in organization, had engaged in no operations and had not issued any shares of stock; accordingly, no financial statements of State Investors Bancorp have been included herein. 1 STATE-INVESTORS BANK BALANCE SHEETS (In thousands) June 30, December 31, (Unaudited) (Audited) ASSETS Cash – non-interest bearing $ $ Cash – interest bearing Federal funds sold Cash and cash equivalents Investment securities: Available for sale Held to maturity Loans, net Federal Home Loan Bank Stock Accrued interest receivable Premises and equipment, net Other real estate, net 22 Deferred income taxes Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Liabilities: Deposits $ $ Advances from Federal Home Loan Bank Advance payments by borrowers for taxes and insurance Accrued interest payable 85 Other liabilities TOTAL LIABILITIES Commitments and contingencies Equity: Retained earnings-substantially restricted Accumulated other comprehensive income TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of the financial statements. 2 STATE-INVESTORS BANK STATEMENTS OF INCOME (In thousands) For the Three Months Ended For the Six Months Ended June 30, June 30, (Unaudited) (Unaudited) INTEREST INCOME: Interest and fees on loans $ Interest on investment securities 58 64 Other interest and dividends 3 5 5 10 TOTAL INTEREST INCOME INTEREST EXPENSE: Interest on deposits Interest on Federal Home Loan Bank advances TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES 64 30 94 75 NET INTEREST INCOME AFTERPROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Net (loss) on sale of available-for-sale securities - ) - ) Service charges, fees and other 54 29 69 TOTAL NON-INTEREST INCOME 54 6 23 NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy expense Data processing Security 62 55 Deposit insurance premiums 92 58 Advertising 32 70 55 Other real estate owned expenses(income) – net - - (7
